Lanzinger, J.,
dissenting.
{¶ 40} Until now, R.C. 2313.42, the statute listing “good causes for challenge,” has been read to allow a trial court discretion to determine whether a juror may be seated when a principal challenge is made. Berk v. Matthews (1990), 53 Ohio St.3d 161, 559 N.E.2d 1301. In Berk, the holding within the body of the opinion was clearly stated: “We therefore hold that the determination of whether a prospective juror should be disqualified for cause is a discretionary function of the trial court. Such determination will not be reversed on appeal absent an abuse of discretion.” Id. at 169, 559 N.E.2d 1301. Thus the holding was not expressly limited to R.C. 2313.42(J) alone.
{¶ 41} In my view, the seminal case is Maddex v. Columber (1926), 114 Ohio St. 178, 151 N.E. 56, in which this court examined causes to challenge a juror under G.C. 11437 (recodified as G.C. 11419-51, predecessor section to R.C. 2313.42),1 which is nearly identical to the current statute. The question in Maddex was whether in a case in which a municipality was a defendant, a taxpayer had an interest that disqualified him pursuant to G.C. 11437(2): “The following shall be good causes for challenge to any person called as a juror for the trial of any cause: * * * (2) That he has an interest in the cause.” After examining statutes in other states, we noted, “The consensus of opinion seems to be that, if a juror on inquiry should say that he has an interest by reason of which he would not be *492able to render a fan- and impartial verdict, he is thereby disqualified; but, if his interest by reason of being a taxpayer is not such as would affect his verdict, and if, regardless of the fact of being a taxpayer, he could listen to the evidence and render a fair and impartial verdict, under the instructions of the court as to the law, then such proposed juror is not disqualified.” Maddex, 114 Ohio St. at 184, 151 N.E. 56. We adopted the rule that the statute did not mandate disqualification on the sole fact of interest “if upon inquiry the court determines that, notwithstanding such fact, the juror, if accepted, will render a fair and impartial verdict.” Id. at paragraph one of the syllabus.
{¶ 42} The Tenth District correctly recognized that “a principal challenge for cause does not deprive a trial court of discretion to determine whether to disqualify a prospective juror, where the prospective juror expresses himself as able to render a fair and impartial verdict on the evidence and under the law.” Hall v. Banc One Mgmt. Corp., Franklin App. No. 04AP-905, 2006-Ohio-913, 2006 WL 465109, at ¶ 65.
{¶ 43} Based on a reading of ancient history, fascinating but irrelevant to modern voir dire, the majority retreats from the idea that a trial court may rehabilitate a potential juror upon questioning, and artificially limits the court’s discretion, to R.C. 2313.42(J) alone. Although subsections (A) through (I) specify situations in which bias may be presumed as a matter of law, R.C. 2313.42 concludes: “Bach challenge listed in this section shall be considered as a principal challenge, and its validity tried by the court.” (Emphasis added.) At least four district courts of appeals have applied the court’s exercise of discretion to the entire statute, allowing for rehabilitation if a challenge for cause is made. Bayne v. Jenison, Stark App. No. 2004CA00236, 2005-Ohio-2988, 2005 WL 1399271 (the determination to excuse for cause is a discretionary function of the trial court); State v. Wyatt, Summit App. No. 22070, 2004-Ohio-6546, 2004 WL 2806330, ¶ 10 (it is a discretionary function of the trial court to decide whether to remove a juror for bias pursuant to R.C. 2313.42(E)); Metzger v. Al-Ataie, Gallia App. No. 02CA11, 2003-Ohio-2784, 2003 WL 21251579, ¶ 13 (trial court did not abuse its discretion when it did not dismiss for cause a juror whose wife had been a patient of one of the defendants and whose daughter was employed by the medical center); Richter v. Univ. Hosps. of Cleveland (May 5, 1983), Cuyahoga App. No. 45382, 1983 WL 2959 (trial court was within its discretion to deny challenge for cause to juror whose daughter worked for the defendant hospital).
{¶ 44} Although purporting to rest on the words of the statute, the majority opinion argues that the first nine categories are “objective” and the last, subsection (J), is “subjective” and “appears to be misplaced.”2 ¶ 34 and 37. Yet if *493the first nine categories of R.C. 2313.42 set forth a per se, rather than a prima facie, rule of disqualification, the legislature has not yet expressly declared it. In my view, the majority’s interpretation is an unwarranted restriction on the judge’s discretion that is not required by the statute.
Law Offices of Russell A. Kelm, Russell A. Kelm, and Cynthia L. Dawson, for appellant.
Baker & Hostetler, L.L.P., Robert M. Kincaid, Ellen J. Garling, and Elizabeth A. McNellie, for appellee.
Zavarello & Davis Co., L.P.A., and Rhonda Gail Davis, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
Gittes & Schulte and Frederick M. Gittes; Fortney & Klingshirn and Neil E. Klingshirn, urging reversal for amici curiae the Ohio Employment Lawyers Association, the Ohio Now Legal Defense and Education Fund, and the Committee Against Sexual Harassment.
{¶ 45} I respectfully dissent and would affirm the judgment of the court of appeals.

. {¶ a} G.C. 11437 provided:
{¶ b} “The following shall be good causes for challenge to any person called as a juror for the trial of any cause:
{¶ c} “1. That he has been convicted of a crime which by law renders him disqualified to serve on a jury;
{¶ d} “2. That he has an interest in the cause;
{¶ e} “3. That he has an action pending between him and either party;
{¶ f} “4. That he formerly was juror in the same cause;
{¶ g} “5. That he is the employer, employe, counselor, agent, steward, or attorney of either party;
{¶ h} “6. That he is subpoenaed in good faith as a witness in the cause;
{¶ i} “7. That he is akin by consanguinity or affinity within the fourth degree, to either party, or to his attorney;
{¶ j} “8. That he is a party to another action then pending in any court, in which an attorney in the cause then on trial is an attorney, either for or against him;
{¶ k} “9. That he, not being a regular juror of the term, has served once already as a talesman in the trial of any cause, in any court of record in the county within the preceding twelve months; and in any of such cases each shall be considered as a principal challenge, and its validity tried by the court.” See, also, State v. Ellis (1918), 98 Ohio St. 21, 26,120 N.E. 218.


. To the contrary, the addition of (J) to R.C. 2313.42 strengthens the idea that the court’s discretion is to apply throughout the entire statute. Another statute authorizes challenges based solely on the *493fact of perceived prejudice or partiality. R.C. 2313.43 provides, “In addition to the causes listed under section 2313.42 of the Revised Code, any petit juror may be challenged on suspicion of prejudice against or partiality for either party, or for want of a competent knowledge of the English language, or other cause that may render him at the time an unsuitable juror. The validity of such challenge shall be determined by the court and be sustained if the court has any doubt as to the juror’s being entirely unbiased.”